Fourth Court of Appeals
                                    San Antonio, Texas
                                         March 23, 2022

                                       No. 04-22-00094-CV

   IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,

                                  Original Mandamus Proceeding

                                         ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On February 16, 2022, relator filed a petition for writ of mandamus complaining of the
trial court’s “Order Following Hearing Regarding Placement” rendered on January 18, 2022 and
signed on January 26, 2022. On March 1, 2022, we issued an order providing respondent and the
real parties in interest may file a response to the petition in this court by March 16, 2022. On
March 15, 2022, Appellate Attorney ad Litem for the child, J.E., filed a motion for a thirty-day
extension of time to file a response to relator’s petition.

        We grant in part the motion for an extension and order the response, if any, to be filed
no later than March 31, 2022.


           It is so ORDERED on this 23rd day of March, 2022.

                                                                      PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court